Citation Nr: 0909780	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD) prior to 
August 14, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD on or after August 14, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for PTSD and assigned a 10 percent disability evaluation 
effective from December 5, 2003.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.    


FINDINGS OF FACT

On March 4, 2009, prior to the promulgation of a decision in 
the appeal, the Board received a statement from the Veteran 
indicating that he would like to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  

In this case, the Veteran submitted a statement on March 4, 
2009, indicating that he would like withdraw his appeal for 
the issue of entitlement to a higher initial evaluation for 
PTSD.  Hence, there remains no allegation of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


